         Case 1:20-mj-06383-MPK Document 157 Filed 12/08/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                )
UNITED STATES OF AMERICA                        )
                                                )
       v.                                       )   Criminal Action No. 20-MJ-06383-MPK-10
                                                )
MOSES CABRAL,                                   )
                                                )
       Defendant.                               )
                                                )

   ASSENTED-TO MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE
       Defendant Moses Cabral hereby moves, with the assent of the Government and

Probation, to modify his conditions of pretrial release to impose a daily curfew from 11:00 PM to

8:00 AM in substitution for the condition of home detention currently in effect. In support of

this Motion, Mr. Cabral states:

       1.        Mr. Cabral’s current conditions of release were set by this Court on June 23,

2020. See Dkt. No. 28. In addition to GPS location monitoring, his conditions include home

detention, which requires Mr. Cabral to be in his home 24/7. He is only allowed out for very

limited purposes, and only with the express permission of Probation.

       2.        Probation reports that during the 5.5 months of Mr. Cabral’s release on

conditions, he has had “no issues of non-compliance.” Probation supports the modification of

Mr. Cabral’s conditions of release from home detention to the requested curfew, as part of a

gradual step-down in his restrictions.

       3.        Mr. Cabral has recently obtained a job, working for Papa Gino’s in Stonham, MA.

The job, for which Probation has permitted him to leave his home, has varying hours, including

evening hours that would make it difficult for Mr. Cabral to be home before 11:00 PM on a

regular basis.
        Case 1:20-mj-06383-MPK Document 157 Filed 12/08/20 Page 2 of 3




       4.      The requested curfew hours will enable Mr. Cabral to work at his new job without

continuously obtaining permission from Probation.

       5.      Over the past 5.5 months, Mr. Cabral has demonstrated that while on conditions

he is neither a risk of flight nor a danger to the community. The requested modification of his

terms of release are a natural step-down from his current conditions, and would appropriately

recognize his full compliance over the period of his supervised release to date.

       6.      With the exception of the one change from home detention to curfew, Mr.

Cabral’s current conditions of release will remain unchanged.

       7.      Both Probation, through Mr. Cabral’s Probation Officer Marlenny Ramdehal, and

the United States Attorney’s Office, through AUSAs Michael Crowley and Corey Steinberg,

assent to this Motion.

       WHEREFORE, Mr. Cabral requests that this Motion be allowed, and that his conditions

of release be modified to impose a daily curfew from 11:00 PM to 8:00 AM in substitution for

the condition of home detention currently in effect. In all other respects, Mr. Cabral’s conditions

of release shall remain unchanged.

                                                     Respectfully submitted,

                                                     MOSES CABRAL

                                                     By his attorneys,

                                                      /s/ David J. Apfel
                                                     David J. Apfel (BBO # 551139)
                                                     John L. Potapchuk (BBO #699027)
                                                     GOODWIN PROCTER LLP
                                                     100 Northern Avenue
                                                     Boston, MA 02210
                                                     T: 617-570-1000
                                                     F: 617-523-1231
                                                     dapfel@goodwinlaw.com
December 8, 2020                                     jpotapchuk@goodwinlaw.com


                                                 2
        Case 1:20-mj-06383-MPK Document 157 Filed 12/08/20 Page 3 of 3




                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       I, David J. Apfel, Esq., hereby certify that I have conferred in good faith with the
government regarding the above-captioned motion to modify Defendant Moses Cabral’s
conditions of release, and the government, through AUSAs Michael Crowley and Corey
Steinberg, has assented to the motion.

                                                     /s/ David J. Apfel
                                                     David J. Apfel, Esq.


                                 CERTIFICATE OF SERVICE

        I, David J. Apfel, Esq., hereby certify that a copy of this Assented-To Motion was served
on all counsel of record through the ECF filing system on December 8, 2020.

                                                     /s/ David J. Apfel
                                                     David J. Apfel, Esq.




                                                 3
